Title: Thomas Jefferson to Reuben Haines, 18 May 1818
From: Jefferson, Thomas
To: Haines, Reuben


          
            Monticello
May 18. 18.
          
          I am truly thankful, Sir, for the honor done me by the Academy of Natural sciences of Philadelphia in electing me a corresponding member of their society. at an earlier period of life I might have endeavored to deserve it in fact, but now can only do it by good wishes for it’s success, & by assurances that I should be gratified by any occasion of being useful to it.
          
          I am particularly gratified by the perusal of the journal you have been so kind as to send me; in which I find many distinguished papers on subjects of much interest. be so good, Sir, as to present my sincere acknolegements to the Academy, and to accept yourself the assurance of my high respect.
          Th: Jefferson
        